UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6298


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

TERRANCE DEANDREW BACKUS,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:08-cr-00128-MR-DLH-3)


Submitted:   September 29, 2016           Decided:   October 3, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terrance Deandrew Backus, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terrance Backus appeals the district court’s orders denying

relief on his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction

of sentence based on amendments to the Sentencing Guidelines for

drug offenses and denying his motion for reconsideration.                  We

have     reviewed   the   record    and      find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    United    States   v.    Backus,    No.   1:08-cr-00128-MR-DLH-3

(W.D.N.C. Jan. 19, 2016; Feb. 12, 2016).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                      AFFIRMED




                                      2